Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Terminal Disclaimer
The terminal disclaimer filed on 3/22/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent # 10560242 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-18 are allowed. 

In view of the amendments filed on 3/22/2021, the claim objections and the claim rejections under 35 USC 112(b) have been withdrawn. Further, in view of the TD, the obviousness type double patenting rejection have been withdrawn.  

The following is an examiner’s statement of reasons for allowance: Regarding claim 1, recites method for performing multi-user transmission by access point, by transmitting DL PPDU including MPDU to station, MAC header of MPDU including QoS control field and HE control field, HE control field including trigger information for ACK frame in response to DL PPDU, the trigger information including frequency resource information of ACK frame transmission or length of DL PPDU; and receiving UL PPDU 

The prior art on record Seok (US 2016/0043855) teaches uplink ack procedure in response to DL-MU transmission from AP (abstract, fig 15). Seok also teaches that the DL PSDU triggers the ACK, but does not teach the detail of MPDU header including QoS control field and HE control field, HE control field including trigger information, which includes frequency resource of ACK or length of DL PPDU, and the ACK being received based on trigger information, based on value of ack policy of QoS control field. 

The prior art on record Merlin (US 20150124690) teaches multi-user frame exchange and acknowledgement (abstract). Fig 9-10 describe the acknowledgement – BAR control and information fields in the MPDU. However, the information and control fields are outside of the MAC header. Thus, the reference does not teach MAC header of MPDU including QoS control field and HE control field, HE control field including trigger information for ACK frame in response to DL PPDU, the trigger information including frequency resource information of ACK frame transmission or length of DL PPDU.

Upon further search on prior art, reference Hedayat is considered. Hedayat teaches the acknowledge mechanism, for downlink frame sent to multiple stations. Fig. 12A-14 show example of downlink HE PPDU and uplink ACK frames (para 88-113). Further, para 176 indicates that the AP uses QoS control field in MAC header of each MPDU and HE control extension field in DL payload to notify station about the sub-band to be used for ACK frame. However, the reference does not specify that HE control field is 

Thus, further search on prior art and prior arts on record, do not teach, alone or in combination, the above features along with all other limitations as recited in claim 1, thus claim 1 is allowed. Independent claims 7 and 13 recite similar allowable limitations, thus allowed for the same reasons.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RINA C PANCHOLI whose telephone number is (571)272-2679.  The examiner can normally be reached on M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RINA C PANCHOLI/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        3/27/2021